Citation Nr: 1414683	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-27 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for a right knee disorder, claimed as retropatellar pain syndrome.  

4.  Entitlement to service connection for a left knee disorder, also claimed as retropatellar pain syndrome.  

5.  Entitlement to service connection for a left hip disorder.  

6.  Entitlement to service connection for left wrist ganglion cyst.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.  During the Travel Board hearing the Veteran withdrew his claim of entitlement to service connection for right ear hearing loss, so that claim is no longer part of this appeal.  38 C.F.R. § 20.204 (2013).

As for the several other claims that are still on appeal, in his Substantive Appeal to the Board (on VA Form 9) the Veteran checked the box indicating that he had read the statement of the case (SOC) and any supplemental SOC (SSOC) and that he was only appealing the claims for service connection for arthritis, right knee pain, left knee pain and left wrist ganglion cyst.  However, in the subsequent April 2013 statement from his representative (on VA Form 646), the representative listed the claims still being appealed as for service connection for left foot pain, arthritis, right knee pain, left knee pain, left hip pain, left wrist ganglion cyst, and right ear hearing loss (which, as mentioned, since has been withdrawn).  Also, the Veteran provided testimony during his December 2013 Travel Board hearing concerning all, not just some, of the claims for service connection for left foot pain, arthritis, right knee pain, left knee pain, left hip pain, and left wrist ganglion cyst. He therefore, in effect, has completed the steps necessary to perfect his appeal of all of these claims, not just those he specifically indicated on his VA Form 9 that he was continuing to appeal.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) further explained that, in the context of a Substantive Appeal, if an appellant indicates an intent to appeal all issues, this "must be read to mean what it says."); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.)

An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed Substantive Appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  In the precedent case of Percy, the appeal similarly involved the question of whether the requirement that a claimant file a timely Substantive Appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).


Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory filing period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely Substantive Appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a Substantive Appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Therefore, since the claims for service connection for left foot pain, arthritis, right knee pain, left knee pain, left hip pain, and left wrist ganglion cyst were all addressed in the representative's April 2013 VA Form 646, and during the December 2013 Travel Board hearing, the Board finds that all of these claims are in fact on appeal given these precedential holdings in Evans and Percy.

Also during the December 2013 Travel Board hearing and, in January 2014, the Veteran and his representative provided additional evidence consisting of private medical evaluations for the disabilities at issue.  The Veteran also waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The claims of entitlement to service connection for left foot and left hip disorders require further development before being decided on appeal, however, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding, indeed granting, the claims for arthritis, right and left knee disorders, and left wrist ganglion cyst.

Still additional claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and an increased rating for headaches have been raised by the record but have not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not presently have jurisdiction to consider these additional claims, so is referring them to the RO for appropriate action.


FINDING OF FACT

The Veteran's multiple-joint arthritis, diagnosed as rheumatoid arthritis, also his left and right knee disabilities, diagnosed as patella tendonitis, and left wrist ganglion cyst all as likely as not incepted during his service.



CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the criteria are met for establishing entitlement to service connection for the claimed rheumatoid arthritis, left and right knee patella tendonitis, and left wrist ganglion cyst.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Since the Board is fully granting these claims, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA).  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

After a careful review of the record, and resolving all reasonable doubt in favor of the Veteran, the Board has determined, based on the probative evidence of record, that his rheumatoid arthritis, left and right knee patella tendonitis, and left wrist ganglion cyst were all incurred during his active military service.  Therefore, service connection is warranted for these claimed disabilities.

The service treatment records (STRs) show complaints and treatment for body aches and pains with no known physical cause, myalgia, myositis, and myofascial pain syndrome.  A July 2013 Disability Benefits Questionnaire (DBQ) reflects a diagnosis of rheumatoid arthritis.  A January 2014 private physician's letter reflects the Veteran was treated at the Highlands Advanced Rheumatology and Arthritis Center since July 2013 for rheumatoid arthritis.  The private physician found that, after a careful review of the Veteran's medical and military history, it was his opinion that it was at least as likely as not that the Veteran suffered from inflammatory arthritis (rheumatoid arthritis) while serving in the military but was not properly diagnosed, because he was never referred to a specialist for treatment of this condition.  This commenting physician also noted this was strongly supported by a review of the Veteran's military medical records, which depicted joint pain and weakness in the shoulders and knees, stiffness and swelling, as well as ganglion cysts.  Certainly then, these records, taken together, put the evidence into relative equipoise with respect to whether the rheumatoid arthritis and ganglion cyst originated during the Veteran's service or, as specifically concerning the arthritis, within the permissible one-year grace period following the conclusion of his service allowing for the presumption this disease was incurred in service if it manifested to the required minimum compensable degree (meaning to at least 
10-percent disabling) within this prescribed time frame.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Whenever someone has arthritis, they are entitled to at least this minimum 10 percent rating, so the Veteran assuredly met the requirements for this minimum compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See also 38 C.F.R. § 4.59 and Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In Lichtenfels, the Court held that Diagnostic Code 5003 and 38 C.F.R. § 4.59, when read together, indicate that painful motion of a major joint caused by arthritis established by 
X-ray, is deemed limited motion and warrants a minimum 10 percent rating under Diagnostic Code 5003, even if there is no actual limitation of motion.

The STRs also reflect the Veteran was treated for and diagnosed with right knee patellar tendonitis and bilateral (so right and left knee) retropatellar pain syndrome during his service.  In the December 2013 DBQ, he was diagnosed with patella tendonitis, bilaterally.  The private physician opined that it was at least as likely as not that the Veteran's condition was related to the 2001 and 2004 occurrences in Germany and Afghanistan, regarding his knee injuries.  So, at the very least, these records, taken together, put the evidence into relative equipoise with respect to whether the right and left knee patella tendonitis were incurred during his active military service.  

Still additionally, the STRs reflect findings and diagnoses of a left wrist ganglion cyst and left wrist compression arthralgia and sprain.  According to the objective clinical findings in these STRs, the Veteran's left wrist ganglion cyst was noted to have waxed and waned, so come and gone.  His testimony during his December 2013 Travel Board hearing indicates he continues to have recurrences of this left wrist ganglion cyst (he said it comes back, goes away, then comes back again and again).  While he is not necessarily competent to diagnose a ganglion cyst of the wrist, as his complaints referable to his left wrist already were diagnosed as a ganglion cyst in service, he is competent to attest to the reappearance of this already diagnosed disability, which was also noted to have waxed and waned, as such is a lay observable occurrence and reoccurrence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board also finds his testimony of continuing to have a left wrist ganglion cyst since his service credible, thus ultimately probative.  See Baldwin v. West, 13 Vet. App. 1 (1999).  Certainly then, these records, taken together, at the very least put the evidence into relative equipoise with respect to whether he has experienced a recurring left wrist ganglion cyst since his service.

The criteria resultantly are met for entitlement to service connection for rheumatoid arthritis, right patella tendonitis, left patella tendonitis and left wrist ganglion cyst.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition according to 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, which in this particular instance is most definitely is given the probative medical and other evidence discussed.



ORDER

Service connection for rheumatoid arthritis is granted.  

Service connection for a right patella tendonitis is granted.  

Service connection for a left patella tendonitis is granted.  

Service connection for a left wrist ganglion cyst is granted.  


REMAND

A VA compensation examination and opinion are needed to assist in determining the likelihood that the Veteran has current left foot and left hip disorders that are the result of his active military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); and Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  The report of his August 2008 VA examination reflects diagnoses of left hip pain and left foot pain, but significantly with no objective clinical evidence of any underlying disease accounting for his subjective complaint of pain in these areas.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The evidence since that time, however, confirms the Veteran has current left hip and left foot disabilities.  In particular, the July 2013 DBQ reflects a diagnosis of plantar fasciitis and Morton's neuroma.  The December 2013 DBQ of the knees reflects that a physician found the Veteran had an incidental finding of a stress fracture of the left ilium in 2007, which was found to be most likely due to prior activity, thereby indicating a current left hip disability was present.  Therefore, supplemental VA medical comment is needed concerning the origins of these additionally claimed disabilities - especially in terms of the likelihood they incepted during the Veteran's service or are otherwise related or attributable to his service.  

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA examination of his left hip and left foot.  The claims file, including a complete copy of this remand and the potentially relevant findings during and since service, must be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's left hip and left foot disabilities, irrespective of the particular diagnoses.  

The examination report is to contain a notation that the examiner reviewed the claims file, including especially:  

(a).  The STRs showing treatment for the left hip in 2007, diagnosed as muscle spasm, and a June 2007 bone scan of the left hip revealing findings of an early stress fracture versus a Pitt's pit.  

(b).  The STRs documenting complaints of a left foot injury, a February 2007 left foot X-ray with noted complaints of left foot pain and the November 2007 Report of Medical History showing intermittent left lateral foot pain and sprain in January 2007.  

(c).  The July 2013 DBQ indicating diagnoses of plantar fasciitis and Morton's neuroma.  

(d).  The December 2013 DBQ noting the Veteran had an incidental finding of a stress fracture in the left ilium in 2007 that was most likely due to prior activity.  

Please note, the Veteran is competent to attest to lay observable symptoms (such as chronic or persistent pain) and lay observable events that occurred in service.  

The examiner therefore is asked to answer the following:  

(a).  Please specify all current left hip and left foot disorders, meaning indicate their diagnoses.  All diagnoses since the filing of these claims should be considered.  

(b).  Whether it is as likely as not (50 percent or greater probability) that the Veteran's current left foot disability incepted during his active military service from May 2000 to June 2008; or, if involving arthritis, manifested to the required minimum compensable degree within one year of the conclusion of his service, so by June 2009; or alternatively is otherwise related or attributable to his service.

(c).  Whether it is as likely as not (50 percent or greater probability) that the Veteran's current left hip disability incepted during his active military service from May 2000 to June 2008; or, if involving arthritis, manifested to the required minimum compensable degree within one year of the conclusion of his service, so by June 2009; or alternatively is otherwise related or attributable to his service.


It is imperative the examiner provide explanatory rationale for the opinions, regardless of whether they are favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions. 

If an opinion cannot be expressed without resorting to mere speculation, discuss why such is the case, as an example by indicating whether the inability to provide a definitive opinion is due to the need for further information or other procurable data or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason, whatever that may be, such as there are several possible etiologies within none more prevalent than another.  So merely saying you cannot respond will not suffice.

2.  Ensure the examiner's opinion is responsive to this determinative issue of causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate these remaining claims of entitlement to service connection for a left hip disability and a left foot disability in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


